6:18-cr-06015-EAW-JWF Document 272 Filed 04/14/20 Page 1 of 2
Eastorr

Thompson
Kasperek
Shiffrin

Pariners

William T. Easton
Donald M. Thompson
Lawrence L. Kasperek
Brian Shiffrin

Rhian D. Jones

Associates
Paul A. Meabon
Yousef N. Taha

Office Manager
Victoria Pellett

The Powers Building
16 West Main Street
Suite 243

Rochester, New York
14614

OFFICE (685) 423.8290
FAX (585) 423.0890

www.etksdefense.co

 

 

April 14, 2020

Honorable Elizabeth A. Wolford
United States District Court Judge
100 State Street

Rochester, New York 14614

Re: — United States v. Jason Haynes
18-cr-6015

Dear Judge Wolford:

Please accept this letter as a reply to the government’s letter response to Mr.
Haynes Motion for Immediate Release pursuant to 18 U.S.C. § 3582 C (1)
(A) (J) filed today.

First, attached as Exhibit A please find a copy of Mr. Haynes’ application for
Compassionate Release filed with the BOP on April 6, 2020.

Second, I have been informed by Mr. Haynes that he, along with the other
inmates at Montgomery Prison Camp (“MPC”), have been on a 14 day
quarantine since March 31, 2020 that expires today. This is consistent with
the BOP directive that was issued on the same date, a copy of which is
attached hereto as Exhibit B. I have also been informed that MPC has
already released one inmate from quarantine, even in advance of the 14 day
period, pursuant to a compassionate release order.

Regarding the jurisdiction of the Court to decide this motion, I submit that
the government’s “general[]” position that the Court should wait 30 days is
not being pressed in this case due to the “unique circumstances” of Mr.
Haynes’s medical issues and scheduled release date of May 15, 2020.

If the Court finds that it needs to address the jurisdictional issue in light of
the government’s concession, I submit that weight of authority is growing
that the Court does have the jurisdiction to rule on the issue immediately
without waiting 30 days.

In addition to the cases submitted in my original motion, even more courts in
our circuit have found that the 30 day waiver requirement is not jurisdictional
including two from yesterday:

 

Easton Thompson Kasperek Shiffrin LLP

 
Case 6:18-cr-06015-EAW-JWF Document 272 Filed 04/14/20 Page 2 of 2

United States v. Smith, No. 1:12-cr-133-JFK, Dkt. No. 197 (S.D.N.Y. Apr. 13, 2020)
United States v. Haney, No. 1:19-cr-541-JSR, Dkt. No. 27 (S.D.N.Y. Apr. 13, 2020)

These cases are consistent with the Second Circuit’s ruling in Washington v. Barr, 925 F.3d
109, 118 (2d Cir. 2019) that statutory exhaustion requirements are not absolute or
Jurisdictional in nature: “Even where [administrative] exhaustion is seemingly mandated by
statute or decisional law, the requirement is not absolute.” and a court may waive the
exhaustion requirement “where [exhaustion] would be futile, . . . where the administrative
process would be incapable of granting adequate relief . . . [or] where pursuing agency
review would subject [the person seeking relief] to undue prejudice.” Id. at 118-19.

In the haste of filing my original motion, I somehow neglected to include Washington v.
Barr-a case | am well familiar with in another context.

Finally, P'd be remiss if I didn’t acknowledge my appreciation of the government’s prompt
response and concessions.

Respectfully, >

 
  

&

  

“William T. Easton
cc, Richard Resnick AUSA

 

 

www.etksdefense.co Easton Thompson Kasperek Shiffrin LLP

 
